DETAILED ACTION
Summary and Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s reply filed 6/16/2021.
Claims 1-23 are pending.
Claims 19-23 are rejected under pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, and Pollack (US Patent Pub 2008/0098313) of record, further in view of Bhogal et al. (US Patent Pub 2009/0083106).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, Pollack (US Patent Pub 2008/0098313) of record, and Bhogal et al. (US Patent Pub 2009/0083106), further in view of O’Farrel et al. (US Patent Pub 2007/0220063) of record.
Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record and Bhogal et al. (US Patent Pub 2009/0083106), further in view of Pollack (US Patent Pub 2008/0098313) of record.
Claims 12 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, Bhogal et al. (US Patent Pub 2009/0083106), and Pollack (US Patent Pub 2008/0098313) of record, further in view of Madsen et al. (US Patent Pub 2009/0165022) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “wherein opening within the calendar of the user include … are currently scheduled” in the fourth limitation.  The limitation uses the term “wherein,” which is intended to further specify or limit a limitation recited earlier in the claim.  However, claim 19 does not recite “openings within the calendar” nor do any of the positive steps involve the “openings within the calendar.”  The fourth limitation recites “score the query based on the user-specified preferences … and whether any of the query results occur during another event within the calendar of the user.”  The scoring does not seem to be based on any openings within the calendar of the user.  Moreover, the amended limitation recites that “openings” include “an event with a priority level that is lower than a threshold … [and] … a tentative event,” which fall under “another event” of the scoring portion of the limitation.  Therefore, with the added limitation, it is unclear how the scoring limitation is actually performed and the metes and bounds of what is used to generate the scores for the query results.  Clarification is required.  For the prior art rejections below, the scoring is interpreted as based on the user preferences and whether any of the results occur during another event, where “another event” are not low priority or tentative events.
Claims 20-23 are rejected because they depend on rejected claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, and Pollack (US Patent Pub 2008/0098313) of record, further in view of Bhogal et al. (US Patent Pub 2009/0083106) (Bhogal).
In regards to claim 1, Estrada discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor (Estrada at paras. 0115-116) to:
a.	receive user calendar event interest data, and user-specified preferences associated with the user (Estrada at paras. 0055, 0057)1;
b.	query calendar event data based on the user calendar event interest data to generate query results (Estrada at paras. 0057-8)2; 
f.	generate one or more user calendar entries based on the one or more received calendar event results (Estrada at paras. 0056-58)3; and
g.	provide the one or more generated user calendar entries to the user.  Estrada at para. 0056.4
Estrada does not expressly disclose receiving a calendar of a user5, querying calendar event data from different types of sources, deriving one or more parameters based on user segmentation trends and historical event data, scoring the query results based on openings within the calendar of the user and the user specified preferences using the one or more parameters, wherein the openings within the calendar of the user include a time when no events are currently scheduled, receiving one or more selections associated with the scored query results from the user, generating the one or more user calendar entries based on the one or more received selections, and providing calendar event recommendations to the user based on populated calendars of other users.
Opaluch discloses a calendar concierge system that provides calendar event offerings to a client.  The network element queries the user for calendar data (i.e., receiving a calendar of a user).  Opaluch at para. 0038.  A network element queries event information from a plurality of different types of sources and gathers the event data in a concierge database.  The concierge database also stores user provided preferences as well as data about the user tracked by the system.  Opaluch at paras. 0013-15, 0019-20.  Event offerings can be ranked (i.e., scored) based on one or more factors, such as preferences stored by the concierge system.  As previously mentioned, these preferences include user specified preferences, which may include specific interests, locations (i.e., user segmentation trends)6, and tracked historical information associated with the particular user (i.e., historical event data)7.  Opaluch at paras. 0019-21.  Opaluch discloses querying for calendar data, which includes free time, scheduled time, and preferences.  Opaluch at para. 0038.  The system may then query event data for events that fit the calendar data.  Opaluch at para. 0039.  In other words, “openings within the calendar” are considered to determine events that will be offered to the user.  Lastly, the system provides a feature that allows event offerings to be filtered, ranked, and organized according to available free time and user preferences.  Opaluch at para. 0042.  The event offerings are displayed to the user for selection, which would then schedule the event offering in the user’s calendar (i.e., receiving one or more selections associated with the scored query results from the user and generating the one or more user calendar entries based on the one or more received selections).  Opaluch at paras. 0048-49.  Opaluch also discloses providing event offerings based on other individuals who have similar interests or common connections.  For example, an individual who is looking to share a season pass for a football team (i.e., populated calendar of another user), may have the event offering of the football games along with the individual’s contact information presented to the user (i.e., providing calendar event recommendations to the user based on populated calendars of other users).  Opaluch at para. 0028.  
Estrada and Opaluch are analogous art because they are both directed toward the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada by adding the features of receiving a calendar of a user8, querying calendar event data from different types of sources, deriving one or more parameters based on user segmentation trends and historical event data, scoring the query results based on openings within the calendar of the user and the user specified preferences using the one or more parameters wherein the openings within the calendar of the user include a time when no events are currently scheduled, receiving one or more selections associated with the scored query results from the user, generating the one or more user calendar entries based on the one or more received selections, and providing calendar event recommendations to the user based on populated calendars of other users, as disclosed by Opaluch.
The motivation for doing so would have been because both Estrada and Opaluch are directed to calendar event management inventions.  Providing a way for a user of the combined system that allows viewing of events in an organized manner based on a user’s preferences and interests enables faster decision making and convenience.  This purpose can be gleaned from paras. 0019-21 of Opaluch, which describes a multitude of factors and criteria upon which a user and sort, filter, rank, and rate events.  Additionally, adding the feature of providing recommendations based on populated calendars of other users allows for introductions between individuals with similar interests and connections to be made.  Opaluch at para. 0028.
Estrada in view of Opaluch does not expressly disclose the one or more parameters are also based on real-time event data.
Pollack discloses a system and method comprising an event scheduling component.  The system provides a reporting engine, which provides real-time information.  The reports include attendees or non-attendees and attendance statistics.  Pollack at para. 0042.  Since the reporting engine provides attendance information and real-time information, it is interpreted that the reporting engine provides real-time event data.
Estrada, Opaluch, and Pollack are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch by adding the feature of the one or more parameters are also based on real-time event data, as disclosed by Pollack.
The motivation for doing so would have been because Opaluch, as discussed above, describes a multitude of parameters to be used to enable a user the ability to sort, filter, and rank events.  Additional information, such as real-time event data, in the form of attendance, may aid users to further decide what types of events they wish to schedule or attend.
Estrada in view of Opaluch and Pollack does not expressly disclose wherein the openings within the calendar of the user include (i) an event with a priority level that is lower than a threshold and (ii) a tentative event.  As discussed above, Opaluch discloses openings within a user’s calendar, which are unscheduled times.  Unscheduled times “may include one or more calendar time slots … which may not contain any scheduled events.”  Opaluch at para. 0009.  In other words, unscheduled times can be time slots that have no events or may have events.  Opaluch further discloses a user can select time slots to be marked as “unscheduled” or can select time slots as unscheduled specifically for event offerings.  Opaluch at para. 0009.  Accordingly, Opaluch discloses “openings,” which include a time when no events are scheduled (as set forth above) and further contemplates situations where a time slot having an event can be seen as “unscheduled” for the purpose of event offerings by the system.  Opaluch also discloses tentative events, which are displayed differently than other events.  Opaluch at para. 0045.  
Bhogal discloses a calendar system that utilizes events having priority levels and tentative labels.  This system allows users to accept several events in the same time slot.  Bhogal at paras. 0002, 0005.  A user can be invited to an event, which can be automatically or manually assigned a priority level upon the user fully accepting an invitation or tentatively accepting an invitation.  Bhogal at paras. 0030-33. Low priority and tentatively accepted events can be replaced or overlapped with equal or higher priority events.  Bhogal at para. 0028.  In other words, when an event is offered by a scheduler to a user (i.e., the invitee), the user’s calendar system checks whether there are openings in the calendar, where openings include time slots with no events and time slots with lower priority (i.e., 2 or lower) and tentative events (i.e., wherein openings within the calendar of the user include (i) an event with a priority level that is lower than a threshold and (ii) a tentative event).  
Estrada, Opaluch, Pollack, and Bhogal are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch and Pollack by adding the feature of wherein the openings within the calendar of the user include (i) an event with a priority level that is lower than a threshold and (ii) a tentative event, as disclosed by Bhogal.
The motivation for doing so would have been to allow users to accept several events in the same time slot.  Bhogal at para. 0005.

In regards to claim 2, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	receive the calendar event data (Estrada at paras. 0052-53); and
b.	store the calendar event data in a calendar event database.  Estrada at Fig. 5; para. 00549.
In regards to claim 3, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 2, wherein the instructions that when executed cause the at least one processor to store the calendar event data in the calendar event database comprise: instructions that when executed cause the at least one processor to structure the calendar event data according to one or more of event type, event frequency, event duration, event audience, event location, and event freshness.  Estrada at Fig. 5.10
In regards to claim 4, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 2, wherein: the instructions that when executed cause the at least one processor to receive calendar event data comprise:
a.	instructions that when executed cause the at least one processor to receive the calendar event data from multiple sources (Opaluch at para. 0039)11; and
b.	the non-transitory computer readable medium further contains instructions that when executed cause the at least one processor to aggregate the calendar event data from the multiple sources into the calendar event database.  Opaluch at paras. 0014, 0018.12
In regards to claim 5, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, wherein the instructions that when executed cause the at least one processor to score the query results comprise: instructions that when executed cause the at least one processor to score the query results based on historical statistical analysis and the user-specified preferences.  Opaluch at paras. 0019-21, 0040.13
In regards to claim 6, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, wherein the one or more user calendar entries comprise one or more calendar entries in iCalendar format.  Estrada at para. 0056.
In regards to claim 7, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, wherein the instructions that when executed cause the at least one processor to provide the one or more generated user calendar entries to the user comprise at least one of:
a.	instructions that when executed cause the at least one processor to email the one or more generated user calendar entries to the user (Estrada at paras. 0056-57)14; and
b.	instructions than when executed cause the at least one processor to transmit a Really Simple Syndication (RSS) feed that includes the one or more generated user calendar entries to the user.
In regards to claim 8, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, wherein the instructions that when executed cause the at least one processor to score the query results comprise: instructions that when executed cause the at least one processor to score the query results based on a number of user profile interests associated with an event.  Opaluch at paras. 0019-20.15
In regards to claim 9, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to populate an email with events based on user profile interests.  Estrada at paras. 0056-67.16
In regards to claim 11, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	receive a one click selection to bookmark an event (Opaluch at para. 0050)17; and 
b.	process a web page associated with the event for information related to the event (Opaluch at paras. 0015, 0017).
In regards to claim 13, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	parse data from a source to select only the data relevant to the calendar event data (Estrada at para. 0078)18; and
b.	transport a snippet of the data relevant to the calendar event data to a descriptor of a calendar event entry.  Estrada at para. 0078.19

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, Pollack (US Patent Pub 2008/0098313) of record, and Bhogal et al. (US Patent Pub 2009/0083106), further in view of O’Farrel et al. (US Patent Pub 2007/0220063) (OFarrel) of record.
In regards to claim 10, Estrada in view of Opaluch, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 1, but does not expressly disclose further containing instructions that when executed cause the at least one processor to process date information of a source to determine the calendar event data.  
OFarrel discloses extracting date and time information from input documents.  OFarrel at paras. 0027, 0045.  The extracted date and time information is used to identify calendar event data.  OFarrel at para. 0050.
Estrada, Opaluch, Pollack, Bhogal, and OFarrel are analogous art because they are all directed toward the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch, Pollack, and Bhogal by adding the feature of containing instructions that when executed cause the at least one processor to process date information of a source to determine the calendar event data, as disclosed by OFarrel.
The motivation for doing so would have been to provide convenience in automatically processing date information from media.  OFarrel at para. 0004.

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada), in view of Opaluch (US Patent Pub 2008/0281665) and Bhogal et al. (US Patent Pub 2009/0083106) (Bhogal), further in view of Pollack (US Patent Pub 2008/0098313) of record.
In regards to claim 14, Estrada discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor (Estrada at paras. 0115-116) to:
a.	receive user calendar event interest data and user-specified preferences associated with a user (Estrada at paras. 0055-0057), wherein user calendar event interest data comprises login data and user calendar data (Estrada at paras. 0048-49, 0056-57)20;
b.	query calendar event data based on the user calendar event interest data to generate query results (Estrada at paras. 0057-58);
Estrada does not expressly disclose querying calendar event data from different types of sources, wherein the user calendar event interest data comprises user segmentation data, derive one or more parameters based on user segmentation trends, scoring the query results based on the user specified preferences using the one or more parameters, and event data, wherein the event data includes user ratings and receiving one or more selections associated with the scored query results from the user.
Opaluch discloses a calendar concierge system that provides calendar event offerings to a client.  A network element queries event information from a plurality of different types of sources and gathers the event data in a concierge database.  The concierge database also stores user provided preferences as well as data about the user tracked by the system.  Opaluch at paras. 0013-15, 0019-20.  Event offerings can be ranked (i.e., scored) based on one or more factors, such as preferences stored by the concierge system.  As previously mentioned, these preferences include user specified preferences, which may include specific interests, locations (i.e., user segmentation data and trends)21, and tracked historical information associated with the particular user.  Opaluch at paras. 0019-21.  Event offerings can also be ranked based on ratings and reviews of events from ratings services (i.e., event data includes user ratings).  Opaluch at paras. 0014, 0017.  The event offerings are displayed to the user for selection, which would then schedule the event offering in the user’s calendar (i.e., receiving one or more selections associated with the scored query results from the user and generating the one or more user calendar entries based on the one or more received selections).  Opaluch at paras. 0048-49.  
Estrada and Opaluch are analogous art because they are both directed toward the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada by adding the features of querying calendar event data from different types of sources, wherein the user calendar event interest data comprises user segmentation data, derive one or more parameters based on user segmentation trends, scoring the query results based on the user specified preferences using the one or more parameters, and event data, wherein the event data includes user ratings and receiving one or more selections associated with the scored query results from the user, as disclosed by Opaluch.
The motivation for doing so would have been because both Estrada and Opaluch are directed to calendar event management inventions.  Providing a way for a user of the combined system that allows viewing of events in an organized manner based on a user’s preferences and interests enables faster decision making and convenience.  This purpose can be gleaned from paras. 0019-21 of Opaluch, which describes a multitude of factors and criteria upon which a user and sort, filter, rank, and rate events.  Additionally, adding the feature of providing recommendations based on populated calendars of other users allows for introductions between individuals with similar interests and connections to be made.  Opaluch at para. 0028.
Estrada in view of Opaluch does not expressly disclose the scoring is also based on whether any of the query results occur during one or more events with one or more priority levels lower than a threshold and one or more tentative events that are currently within a calendar of the user.  Opaluch discloses openings within a user’s calendar, which are unscheduled times.  Unscheduled times “may include one or more calendar time slots … which may not contain any scheduled events.”  Opaluch at para. 0009.  In other words, unscheduled times can be time slots that have no events or may have events.  Opaluch further discloses a user can select time slots to be marked as “unscheduled” or can select time slots as unscheduled specifically for event offerings.  Opaluch at para. 0009.  Accordingly, Opaluch discloses “openings,” which include a time when no events are scheduled (as set forth above) and further contemplates situations where a time slot having an event can be seen as “unscheduled” for the purpose of event offerings by the system.  Opaluch also discloses tentative events, which are displayed differently than other events.  Opaluch at para. 0045.  
Bhogal discloses a calendar system that utilizes events having priority levels and tentative labels.  This system allows users to accept several events in the same time slot.  Bhogal at paras. 0002, 0005.  A user can be invited to an event, which can be automatically or manually assigned a priority level upon the user fully accepting an invitation or tentatively accepting an invitation.  Bhogal at paras. 0030-33. Low priority and tentatively accepted events can be replaced or overlapped with equal or higher priority events.  Bhogal at para. 0028.  In other words, when an event is offered by a scheduler to a user (i.e., the invitee), the user’s calendar system checks whether there are openings in the calendar, where openings include time slots with no events and time slots with lower priority (i.e., 2 or lower) and tentative events (i.e., events with one or more priority levels lower than a threshold and one or more tentative events).  
Estrada, Opaluch, and Bhogal are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch by adding the feature of the scoring is also based on whether any of the query results occur during one or more events with one or more priority levels lower than a threshold and one or more tentative events that are currently within a calendar of the user, as disclosed by Bhogal.
The motivation for doing so would have been to allow users to accept several events in the same time slot.  Bhogal at para. 0005.
Estrada in view of Opaluch and Bhogal does not expressly disclose the scoring is also based on event data, wherein the event data includes event turnouts and user ratings.
Pollack discloses tracking popular activities related to a user’s interests (i.e., user specified preferences) and information about events, such as attendance (i.e., event turnout) and user ratings of the event or activity.  Pollack at paras. 0042, 0067, 0092, 0098.
Estrada, Opaluch, Bhogal, and Pollack are analogous art because they are all directed toward the same field of endeavor of scheduling calendar events.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch and Bhogal by adding the feature of the scoring is also based on event data, wherein the event data includes event turnouts and user ratings, as disclosed by Pollack.
The motivation for doing so would have been because it would help facilitate appropriate choices for activities by users.  Pollack at para. 0058.

In regards to claim 15, Estrada in view of Opaluch, Bhogal, and Pollack discloses the non-transitory computer readable medium of claim 14, further containing instructions that when executed cause the at least one processor to:
a.	receive the calendar event data (Estrada at paras. 0052-53); and
b.	store the calendar event data in a calendar event database.  Estrada at Fig. 5; para. 005422.
In regards to claim 16, Estrada in view of Opaluch, Bhogal, and Pollack discloses the non-transitory computer readable medium of claim 15, wherein the instructions that when executed cause the at least one processor to store the calendar event data in the calendar event database comprise: instructions that when executed cause the at least one processor to structure the calendar event data to one or more of event type, event frequency, event duration, event audience, event location, and event freshness.  Estrada at Fig. 5.23
In regards to claim 17, Estrada in view of Opaluch, Bhogal, and Pollack discloses the non-transitory computer readable medium of claim 14, further containing instructions that when executed cause the at least one processor to: 
a.	receive a profile comprising interests and preferences of a hypothetical person from the user (Opaluch at paras. 0026, 0034); and
b.	create a calendar for the hypothetical person based on the profile of the hypothetical person.  Opaluch at paras. 0026, 0034.24
In regards to claim 18, Estrada in view of Opaluch, Bhogal, and Pollack discloses the non-transitory computer readable medium of claim 14, further containing instructions that when executed cause the at least one processor to:
a.	generate one or more user calendar entries based on the one or more received selections (Estrada at paras. 0056-5825); and
b.	provide the one or more generated user calendar entries to the user.  Estrada at para. 0056.26

Claims 12 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada et al (US Patent Pub 2004/0143472) (Estrada) of record, in view of Opaluch (US Patent Pub 2008/0281665) of record, Bhogal et al. (US Patent Pub 2009/0083106) (Bhogal), and Pollack (US Patent Pub 2008/0098313) of record, further in view of Madsen et al. (US Patent Pub 2009/0165022) (Madsen) of record.
In regards to claim 12¸ Estrada in view of Opaluch, Bhogal, and Pollack discloses the non-transitory computer readable medium of claim 1, further containing instructions that when executed cause the at least one processor to:
a.	identify calendar conflicts (Bhogal at para. 0013)27;
b.	determine calendar conflict resolutions (Bhogal at para. 0013)28;
Estrada in view of Opaluch, Bhogal, and Pollack does not expressly disclose the instructions further perform:
c.	weigh the calendar conflict resolutions; and
d.	generate a number of calendars based at least in part on the weighted calendar conflict resolutions.
Madsen discloses a system and method for scheduling electronic events.  Madsen discloses system that automatically prioritizes and ranks a set of preferred scheduling solutions upon identifying a conflict (i.e., identify calendar conflicts; determine calendar conflict resolutions; weigh the calendar conflict resolutions).  Madsen at para. 0084.  Proposed events are then generated based on the prioritized and ranked set of solutions (i.e., based at least in part on the weighted calendar conflict resolutions).  Madsen at para. 0131.
Estrada, Opaluch, Bhogal, Pollack and Madsen are analogous art because they are all directed toward the same field of endeavor of calendar event scheduling.
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch, Bhogal, and Pollack by adding the features of weighing the calendar conflict resolutions and generating a number of calendars based at least in part on the weighted calendar conflict resolutions, as disclosed by Madsen.
The motivation for doing so would have been to provide convenience and increase efficiency in scheduling.  Madsen at para. 0084.

In regards to claim 19, Estrada discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor (Estrada at paras. 0115-116) to:
a.	receive user calendar event interest data and user-specified preferences associated with a user (Estrada at paras. 0055, 0057);
b.	query calendar event data based on the user calendar event interest data to generate query results (Estrada at paras. 0057-58);
Estrada does not expressly disclose receiving a calendar of a user, deriving one or more parameters based on user segmentation trends and historical event data, querying calendar event data from different types of sources and scoring the query results based on the user specified preferences using the one or more parameters, wherein openings within the calendar of the user include a time when no events are currently scheduled.
Opaluch discloses a calendar concierge system that provides calendar event offerings to a client.  The network element queries the user for calendar data (i.e., receiving a calendar of a user).  Opaluch at para. 0038.  A network element queries event information from a plurality of different types of sources and gathers the event data in a concierge database.  The concierge database also stores user provided preferences as well as data about the user tracked by the system.  Opaluch at paras. 0013-15, 0019-20.  Event offerings can be ranked (i.e., scored) based on one or more factors, such as preferences stored by the concierge system.  As previously mentioned, these preferences include user specified preferences, which may include specific interests, locations (i.e., user segmentation data/trends)29, and tracked historical information associated with the particular user and about events (i.e., historical event data).  Opaluch at paras. 0019-21.  The system may then query event data for events that fit the calendar data.  Opaluch at para. 0039.  In other words, “openings within the calendar” are considered to determine events that will be offered to the user.  Event offerings can also be ranked based on ratings and reviews of events from ratings services (i.e., event data includes user ratings).  Opaluch at paras. 0014, 0017.  The event offerings are displayed to the user for selection, which would then schedule the event offering in the user’s calendar (i.e., receiving one or more selections associated with the scored query results from the user and generating the one or more user calendar entries based on the one or more received selections).  Opaluch at paras. 0048-49.  
Estrada and Opaluch are analogous art because they are all directed toward the same field of endeavor of calendar event scheduling.
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Estrada by adding the features of receiving a calendar of a user, deriving one or more parameters based on user segmentation trends and historical event data, querying calendar event data from different types of sources and scoring the query results based on the user specified preferences using the one or more parameters, wherein openings within the calendar of the user include a time when no events are currently scheduled, as disclosed by Opaluch.
The motivation for doing so would have been because both Estrada and Opaluch are directed to calendar event management inventions.  Providing a way for a user of the combined system that allows viewing of events in an organized manner based on a user’s preferences and interests enables faster decision making and convenience.  This purpose can be gleaned from paras. 0019-21 of Opaluch, which describes a multitude of factors and criteria upon which a user and sort, filter, rank, and rate events.  Additionally, adding the feature of providing recommendations based on populated calendars of other users allows for introductions between individuals with similar interests and connections to be made.  Opaluch at para. 0028.
Estrada in view of Opaluch does not expressly disclose the query results are scored further based on whether any of the query results occur during another event within the calendar of the user, identifying calendar conflicts, weighing the calendar conflicts, determining calendar conflict resolutions according to events relevant to the weighted calendar conflicts and according to a user profile, weighing the calendar conflict resolutions, and generating a number of calendars based at least in part on the weighted calendar conflict resolutions.
Madsen discloses a system and method for scheduling electronic events.  Madsen discloses system that automatically prioritizes and ranks a set of preferred scheduling solutions upon identifying a conflict between events, while having their importance prioritized by the system based on attributes of the respective events (i.e., identifying calendar conflicts, weighing the calendar conflicts, determining calendar conflict resolutions according to events relevant to the weighted calendar conflicts, and according to a user profile, and weighing the calendar conflict resolutions).  Madsen at paras. 0082-0084.30  Proposed events are then generated based on the prioritized and ranked set of solutions (i.e., generating a number of calendars based at least in part on the weighted calendar conflict resolutions).  Madsen at para. 0131.  As noted, Madsen discloses a prioritization engine that detects conflicts between events and determines if a conflicting event is lower priority.  Madsen at paras. 0082-84.  Madsen further discloses the prioritization is used to score events.  Madsen at para. 0089.  Lastly, through the use of priority scores of events, the system is able to generate a list of proposed events that best matches the user’s calendar and preferences.  Madsen at para. 0090.
Estrada, Opaluch, and Madsen are analogous art because they are all directed toward the same field of endeavor of calendar event scheduling.
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch by adding the features of the query results are scored further based on whether any of the query results occur during another event within a calendar of the user, identifying calendar conflicts, weighing the calendar conflicts, determining calendar conflict resolutions according to events relevant to the weighted calendar conflicts and according to a user profile, weighing the calendar conflict resolutions, and generating a number of calendars based at least in part on the weighted calendar conflict resolutions, as disclosed by Madsen.
The motivation for doing so would have been to provide convenience and increase efficiency in scheduling.  Madsen at para. 0084.
Estrada in view of Opaluch and Madsen does not expressly disclose the one or more parameters also including real-time event data.
Pollack discloses a system and method comprising an event scheduling component.  The system provides a reporting engine, which provides real-time information.  The reports include attendees or non-attendees and attendance statistics.  Pollack at para. 0042.  Since the reporting engine provides attendance information and real-time information, it is interpreted that the reporting engine provides real-time event data.
Estrada, Opaluch, Madsen, and Pollack are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch and Madsen by adding the feature of the one or more parameters are also based on real-time event data, as disclosed by Pollack.
The motivation for doing so would have been because Opaluch, as discussed above, describes a multitude of parameters to be used to enable a user the ability to sort, filter, and rank events.  Additional information, such as real-time event data, in the form of attendance, may aid users to further decide what types of events they wish to schedule or attend.
Estrada in view of Opaluch, Madsen, and Pollack does not expressly disclose wherein the openings within the calendar of the user further include an event with a priority level that is lower than a threshold and a tentative event.  As discussed above, Opaluch discloses openings within a user’s calendar, which are unscheduled times.  Unscheduled times “may include one or more calendar time slots … which may not contain any scheduled events.”  Opaluch at para. 0009.  In other words, unscheduled times can be time slots that have no events or may have events.  Opaluch further discloses a user can select time slots to be marked as “unscheduled” or can select time slots as unscheduled specifically for event offerings.  Opaluch at para. 0009.  Accordingly, Opaluch discloses “openings,” which include a time when no events are scheduled (as set forth above) and further contemplates situations where a time slot having an event can be seen as “unscheduled” for the purpose of event offerings by the system.  Opaluch also discloses tentative events, which are displayed differently than other events.  Opaluch at para. 0045.  
Bhogal discloses a calendar system that utilizes events having priority levels and tentative labels.  This system allows users to accept several events in the same time slot.  Bhogal at paras. 0002, 0005.  A user can be invited to an event, which can be automatically or manually assigned a priority level upon the user fully accepting an invitation or tentatively accepting an invitation.  Bhogal at paras. 0030-33. Low priority and tentatively accepted events can be replaced or overlapped with equal or higher priority events.  Bhogal at para. 0028.  In other words, when an event is offered by a scheduler to a user (i.e., the invitee), the user’s calendar system checks whether there are openings in the calendar, where openings include time slots with no events and time slots with lower priority (i.e., 2 or lower) and tentative events (i.e., wherein openings within the calendar of the user include (i) an event with a priority level that is lower than a threshold and (ii) a tentative event).  
Estrada, Opaluch, Madsen, Pollack, and Bhogal are analogous art because they are all directed to the same field of endeavor of calendar event management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Estrada in view of Opaluch, Madsen, and Pollack by adding the feature of wherein the openings within the calendar of the user further include an event with a priority level that is lower than a threshold and a tentative event, as disclosed by Bhogal.
The motivation for doing so would have been to allow users to accept several events in the same time slot.  Bhogal at para. 0005.

In regards to claim 20, Estrada in view of Opaluch, Madsen, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 19 further containing instructions that when executed cause the at least one processor to:
a.	receive the calendar event data (Estrada at paras. 0052-0053); and
b.	store the calendar event data in a calendar event database.  Estrada at Fig. 5; para. 005431.
In regards to claim 21, Estrada in view of Opaluch, Madsen, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 20, wherein the instructions that when executed cause the at least one processor to store the calendar event data in the calendar event database comprise: instructions than when executed cause the at least one processor to structure the calendar event data according to one or more of event type, event frequency, event duration, event audience, event location, and event freshness.  Estrada at Fig. 5.32
In regards to claim 22, Estrada in view of Opaluch, Madsen, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 19, wherein the instructions that when executed cause the at least one processor to generate the number of calendars comprise: instructions that when executed cause the at least one processor to generate the number of calendars based on user login data, the user specified preferences, and the query results.  Madsen at paras. 0073-74, 0079, 0108.33
In regards to claim 23, Estrada in view of Opaluch, Madsen, Pollack, and Bhogal discloses the non-transitory computer readable medium of claim 19, further containing instructions that when executed cause the at least one processor to:
a.	generate one or more user calendar entries based on one or more received selections (Estrada at paras. 0056-5834); and
b.	provide the one or more generated user calendar entries to the user.  Estrada at para. 0056.35
Response to Amendment
Objection to claim 19 for Minor Informalities
Applicant’s amendment to claim 19 to address the minor informalities is acknowledged.  Consequently, the objection to claim 19 is withdrawn.
Response to Arguments
Rejection of claims 1-9, 11, and 13 under 35 U.S.C. 103(a)
Applicant’s arguments in regards to the rejections to claims 1-9, 11, and 13 under 35 U.S.C. 103(a), in particular with regards to claim 1, have been fully considered and they are persuasive in that Estrada in view of Opaluch and Pollack does not expressly disclose “wherein openings within a calendar include (i) an event with a priority level that is lower than a threshold and (ii) a tentative event” as now recited in the claim.  Opaluch does disclose openings within a calendar are time slots where no events are currently scheduled.  Opaluch at para. 0038.  Opaluch also discloses a concept of “unscheduled time,” which may be designated by the user as a time slot that can be used for event offers even if an event is already scheduled during the time slot.  Opaluch at para. 0009.  
Upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Bhogal, which discloses a calendar system for managing calendar events.  The events are offered to a user by a scheduler and can be fully accepted or tentatively accepted.  These tentatively accepted events also have lower priority levels assigned to them.  Bhogal also discloses multiple events can be scheduled in the same or overlapping time slot.  See the rejection above for more information.

Rejection of claim 10 under 35 U.S.C. 103(a)
Applicant does not present any arguments in regards to the rejections to claim 10 under 35 U.S.C. 103(a).  Consequently, the rejection to claim 10 under 35 U.S.C. 103(a) is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments to base claim 1.

Rejection of claims 14-18 under 35 U.S.C. 103(a)
Applicant’s arguments in regards to the rejections to claims 14-18 under 35 U.S.C. 103(a) refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 14-18 under 35 U.S.C. 103(a) is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claims 12 and 19-23 under 35 U.S.C. 103(a)
Applicant’s arguments in regards to the rejections to claims 12 and 19-23 under 35 U.S.C. 103(a) refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 12 and 19-23 under 35 U.S.C. 103(a) is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form, which is:
Tromczynski et al. (US Patent Pub 2006/0010023) discloses a system and method for managing meeting planning operations, where meeting events have priority and tentativeness attributes, which are considered when planning events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
    

    
        1 Users specify subscriptions (i.e., event interest data) and preferred formation (i.e., user specified preferences).
        2 The system checks the member profile for subscriptions (i.e., user calendar event interest data) and compares it to events (i.e., querying calendar event data)
        3 The calendar events subscribed to by the user are personalized to the user’s selected calendar application (i.e., generating user calendar events).
        4 The generated calendar events are sent to the user in the appropriate format.
        5 Where a “calendar of a user” is actual calendar data of the user.  
        6 User segmentation data is interpreted as any type of data that allows users to be separated into segments.  A example would be demographics, such as a location of a user or a user’s desired location for events.
        7 Historical events and information about them are tracked.
        8 Where a “calendar of a user” is actual calendar data of the user.  
        9 Events database stores calendar event data.
        10 Attributes for repeating an event is interpreted as event frequency.
        11 Calendar event data is stored in the database and can be queried from other data sources (i.e., multiple sources).
        12 Calendar event data is queried from multiple sources and providers and stored in the concierge database (i.e., calendar event database).
        13 Event offerings are ranked on factors such as, user specified interests and preferences as well as user data resulting from tracking the user’s past actions (i.e., historical statistical analysis).
        14 Email is sent to members who have subscribed to particular events (i.e., email generated user calendar entries to the user).
        15 A user can rank events based on one or more (i.e., a number) of factors.  These factors include a user’s specific preferences for particular events, such as a genre of music, favorite team, etc (i.e., user profile interests).  
        16 Emails are sent based on member subscriptions, which are user interests.
        17 A user can click to select an event for scheduling (i.e., one click selection to bookmark an event).
        18 Data relevant to the calendar event are retrieved in order to generate a notification.
        19 Data relevant to the calendar event is imported into the description field (i.e., descriptor) of the notification.  This is interpreted to mean that portion of the relevant data (i.e., snippet) is transported into the descriptor attribute of a calendar entry for notifying the user.
        20 A user’s sign on information (i.e., login data) is received upon signing onto the system.  The user also specifies the type of calendar being used (i.e., user calendar data).  
        21 User segmentation data is interpreted as any type of data that allows users to be separated into segments.  A example would be demographics, such as a location of a user or a user’s desired location for events.
        22 Events database stores calendar event data.
        23 Repetition attributes are interpreted as event frequency.
        24 A user can specify different preferences for a particular search, which are different from the usual preferences in their profile (i.e., receive a profile comprising interests and preferences of a hypothetical person from the user).  A user can also maintain separate calendars for different purposes, each having different preferences, if desired.  This is interpreted as meaning a user can create and maintain a calendar for a hypothetical person.
        25 The calendar events subscribed to by the user are personalized to the user’s selected calendar application (i.e., generating user calendar events).  Estrada modified by Opaluch, as set forth in the rejection of claim 19, results in the generation of the user calendar entries based on received user selections.
        26 The generated calendar events are sent to the user in the appropriate format.
        27 Users may schedule events in the same or overlapping time slots, which are identified by the system.
        28 The calendar system in Bhogal attempts to resolve conflicts by assigning priorities to the events based on whether a user has fully accepted an invitation or not.
        29 User segmentation data is interpreted as any type of data that allows users to be separated into segments.  A example would be demographics, such as a location of a user or a user’s desired location for events.
        30 Madsen discloses taking into consideration priorities and importance of meetings and social relationships between the users involved in the conflicting events (i.e., weighing the conflicts).  This allows the system to identify and prioritize resolutions to the conflicts (i.e., identify and weigh conflict resolutions based on relevant event data and user profiles). 
        31 Events database stores calendar event data.
        32 Repetition attributes are interpreted as event frequency.
        33 Madsen discloses scheduling events on calendars (i.e., generate the number of calendars) based on resolutions, which are based on user identities (i.e., user login data), user preferences, and the events involved in the conflicts (i.e., the query results).
        34 The calendar events subscribed to by the user are personalized to the user’s selected calendar application (i.e., generating user calendar events).  Estrada modified by Opaluch, as set forth in the rejection of claim 19, results in the generation of the user calendar entries based on received user selections.
        35 The generated calendar events are sent to the user in the appropriate format.